Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (35) second sleeve part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claim 8 is objected to because of the following informalities:  the applicant has defined “a second sleeve part” before defining “a first sleeve part”. There is no dependency on claim 8 as it relates to claim 6 since a first sleeve part hasn’t been properly defined. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180192784 issued to Yang in view of U.S. Publication No. 20100000016 issued to Aiken.

Regarding claim1,
	Yang discloses a multipurpose bassinet, (Yang: Abstract “The present invention provides a crib.”) comprising a left support part and a right support part, wherein the left support part and the right support part are symmetrical; (Yang: FIG. 2 shows a left and a right support part) the left support part and the right support part each comprise a base, (Yang: FIG. 2 (41)) a support rod, (Yang: FIG. 2 (22)) a sleeve rod (Yang: FIG. 2 (21)) and a sleeping basket; (Yang: FIG. 1 (10)) wherein a bottom of the support rod is connected to a top of the base; (Yang: FIG. 2 shows support rod (22) connected to top of base (41)) a lower part of the sleeve rod is sleeved on an upper part of the support rod; (Yang: FIG. 2 (21) is sleeved on (22) see also [0041] “The upper section 21 is provided with at least one locating hole 211, and the lower section 22 is provided with at least one locating hole 221. In the present embodiment, one locating hole 211 and more than one locating hole 221 are provided. The upper portion of the upright portion of the inverted T-shape lower section 22 is telescopically connected to the upper section 21.”)  an upper part of the sleeve rod is provided with a lift button, (Yang: [0042] “As shown in FIG. 2 to FIG. 3, the pull-rod controlling mechanism includes the controlling switch 61 attached to the upper section 21 of the bracket assembly,”) and the lift button drives the sleeve rod to ascend and descend along the support rod; (Yang: [0042] “When the controlling switch 61 is released or deactivated, the weight block 65 slides downward under the gravity and the biasing force of the spring 66 such that the pin 63 can rotate about the first hinging hole 632 counterclockwise to insert the inserting part 631 into the aligned locating holes 211 and 221.” And “One end of the pull-rod 62 is connected to the controlling switch 61, which is mounted on the upper bracket 21 and can be lifted by an external force.”) the sleeping basket is provided between the sleeve rod of the left support part and the sleeve rod of the right support part; (Yang: FIG. 1 (10)) the upper part of the sleeve rod is provided with an elastic lock member for locking the lift button; the elastic lock member is movable in left and right directions; and the elastic lock member is pressed to unlock the lift button.
	However, Aiken discloses the upper part of the … rod is provided with an elastic lock member for locking the lift button; (Aiken: [0089] “An actuator or button 446 is provided for a user to activate the push button 416.”) the elastic lock member is movable in left and right directions; (Aiken: the examiner notes that when the button is viewed from a side view, it is movable in the left and right directions.) and the elastic lock member is pressed to unlock the lift button. (Aiken: [0089] talks about a button that needs to be pressed in order to activate another button.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper sleeve rod of Yang to have a safety features such as a 2nd button that activates a lift button as taught by Aiken in order to prevent unwanted pressing of the lift button which would otherwise prevent unwanted height movement of the bassinet in which one of ordinary skill in the art would have recognized as a predictable result. 

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Aiken in view of Chinese Publication No. 107307680 issued to Li.

Regarding claim 5,
	Yang, as modified, discloses the multipurpose bassinet according to claim 1, wherein the sleeping basket comprises a left front bending tube, a right front bending tube, a rear bending tube, a lifting tube, (Yang: FIG. 2 (31) shows 4 different tubes that are bending) a support frame, (Yang: FIG. 2 the frame below (31) may be interpreted as a support frame since it supports the bottom of (10))  … wherein the rear bending tube is connected between an upper rear end of the sleeve rod of the left support part and an upper rear end of the sleeve rod of the right support part; a first end of the left front bending tube is connected to an upper front end of the sleeve rod of the left support part, … a first end of the right front bending tube is connected to an upper front end of the sleeve rod of the right support part, (Yang: See annotated figure below) … an inner side surface of the sleeve rod of each of the left support part and the right support part is provided with a first sleeve; left and right ends of the support frame are respectively provided with a connecting rod; the first sleeve is correspondingly sleeved on the connecting rod; and the first sleeve is correspondingly connected to the inner side surface of the sleeve rod. (Yang: see annotated figure below)

    PNG
    media_image1.png
    531
    1052
    media_image1.png
    Greyscale

	
Yang does not appear to disclose a left guide rail and a right guide rail; and a second end of the left front bending tube is connected to a top left end of the left guide rail; and a second end of the right front bending tube is connected to a top right end of the right guide rail; a bottom of the left guide rail and a bottom of the right guide rail are respectively connected to the support frame; an inner side surface of the left guide rail and an inner side surface of the right guide rail are respectively provided with a lifting member; the lifting tube is provided between the lifting member of the left guide rail and the lifting member of the right guide rail;
	However, Li discloses a left guide rail and a right guide rail; (Li: FIG. 11 (101, 102)) and a second end of the left front bending tube is connected to a top left end of the left guide rail; and a second end of the right front bending tube is connected to a top right end of the right guide rail; (Li: see annotated figure below) a bottom of the left guide rail and a bottom of the right guide rail are respectively connected to the support frame; (The examiner notes that the combination of Li and Yang read on this limitation since Yang discloses the support frame and Li discloses the guide rails which would otherwise be connected to the support frame as evidenced in FIG. 1 of Li) an inner side surface of the left guide rail and an inner side surface of the right guide rail are respectively provided with a lifting member; the lifting tube is provided between the lifting member of the left guide rail and the lifting member of the right guide rail; (Li: See annotated figure below)

    PNG
    media_image2.png
    503
    931
    media_image2.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bassinet of Yang, as modified, to have a left and right guide rail as taught by Li in order to allow the lowering of the side wall of the bassinet of Yang, as modified, in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 6,
	Yang, as modified, discloses the multipurpose bassinet according to claim 5, wherein a bottom inner side surface of the sleeve rod is provided with a first sleeve part, and the first sleeve is sleeved on the first sleeve part. (Yang: see annotated figure in claim 5)

Regarding claim 7,
	Yang, as modified, discloses the multipurpose bassinet according to claim 1, wherein the base comprises a support seat, (Yang: FIG. 7 (44)) a support sleeve tube and a support table; wherein the support sleeve tube is provided on a top surface of the support seat; a bottom of the support table is provided with an opening groove; an upper part of the support sleeve tube is clamped in the opening groove; (Yang: see annotated figure below) an inner side surface of the support seat is provided with two lower hinge lugs; an inner side surface of the support table is provided with two upper hinge lugs, and the two upper hinge lugs are respectively hinged to the two lower hinge lugs; a bottom surface of the support seat is a recessed arc surface; (Yang: [0044] curved surface (44) see also FIG. 5 and second annotated figure below) the inner side surface of the support table is further provided with a second sleeve; and a reinforcing rod is provided between the second sleeve on the left support part and the second sleeve on the right support part. (Yang: [0048] “As shown in FIG. 11, the crib further comprises a reinforcing bar 71 which is connected between the two lower sections 22 to reinforce the crib. The reinforcing bar 71 has a C-shaped structure. Each end of the reinforcing bar is vertically received in a receiving hole 70 provided on the lower section.” Wherein (70) may be interpreted as a second sleeve that is located at the lower section where the support table would otherwise be.)

    PNG
    media_image3.png
    419
    663
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    531
    548
    media_image4.png
    Greyscale


Regarding claim 8,
	Yang, as modified, discloses the multipurpose bassinet according to claim 7, wherein the inner side surface of the support table is provided with a second sleeve part, and the second sleeve is sleeved on the second sleeve part. (Yang: see annotated figure in claim 7)

Allowable Subject Matter
	Claims 2 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 3-4 are also objected to as being dependent on claim 2.
	The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 requires a specific arrangement of parts that is unobvious in view of the current reference. Claim 2 goes into further detail not discussed in Yang, although it is contemplated that Yang may already have these features, it is not disclosed in sufficient detail that it reads on claim 2 the way it is currently presented. For these reasons claim 2 is indicated as allowable subject matter.
	Claim 9 requires a specific arrangement of parts that is unobvious in view of the current reference. Claim 9 requires specifically “a V-shaped elastic piece is provided in the second end of the telescopic inner tube; an inner side surface of the V-shaped elastic piece is provided with a clamping bead;” There is no suggestion in any of the prior art of record for this specific piece at that specific location of Yeng.
	Claim 10 also requires a specific arrangement of the cloth cover that goes over the bars of the frame. Again, the primary reference does not discuss the specific arrangement of the cloth in sufficient detail to render claim 9 obvious. The closest prior art to a cloth having a structure similar to that described in claim 9 is U.S. Publication No. 20200046141 issued to Mu which has the zipper configuration but not the belt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673